Lipscomb, J.
The record in this ease was taken from the office of the clerk of the District Court on the 15th of January, 1853, and filed in this court the 2d of April, without any assignment of errors appended to and made a part thereof. On the 2d of May appellee filed iu this court a certified copy of errors assigned in the court below, on the l(5l.h of April, certified under tire seal of court by the clerk, to be a copy of error's assigned on that day. This copy of the assignment is not appended to the transcript, nor could it be, as the transcript liad long before left the clerk’s office and was on file in this court. On the authority of Flanagan v. McClarty, decided yesterday, the motion made to dismiss the appeal is sustained.
Appeal dismissed.